947 So. 2d 1278 (2007)
CONSOLIDATED RESOURCES HEALTH CARE FUND I, LTD., d/b/a Lakeside Health Center, Petitioner,
v.
Richard RUFFINI, as Personal Representative of the Estate of Ronald Ruffini, Respondent.
No. 4D06-3967.
District Court of Appeal of Florida, Fourth District.
February 7, 2007.
Rebecca B. Watford of the Watford Law Firm, Miami, for petitioner.
Alan S. Levine of Levine and Associates, Fort Lauderdale, for respondent.
PER CURIAM.
The petitioner seeks certiorari relief to quash an order compelling discovery. We grant the petition and quash the order compelling the discovery which determined the petitioner had waived its privilege objections by failing to timely respond. The lower court should have first made a determination of the breadth of discovery prior to ruling on the waiver issue, as the petitioner had correctly and timely placed overbreadth before the court. See Gosman v. Luzinski, 937 So. 2d 293 (Fla. 4th DCA 2006). We remand to the lower *1279 court for reconsideration consistent with Gosman.
SHAHOOD, GROSS and TAYLOR, JJ., concur.